        Case 1:13-cr-10200-GAO Document 1749 Filed 11/20/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                CRIMINAL NO. 13-10200-GAO

                               UNITED STATES OF AMERICA

                                                v.

                                 DZHOKHAR A. TSARNAEV,
                                       Defendant.


                                           ORDER
                                       November 20, 2018

O’TOOLE, D.J.

       This Order resolves several of the pending motions:

       The parties have filed a Joint Motion to Unseal Specified Transcripts and Pleadings (dkt.

no. 1737). Having considered the parties’ submissions regarding the unsealing, the Court hereby

directs the Clerk’s Office to unseal the following entries and attached documents:

 145           575            1105-1         1444            1541         1613         1658

 146           599            1146           1445            1548         1621         1663

 327           600            1170           1446            1553         1629         1664

 411           602-8          1243           1509            1562         1630         1666

 413           867            1297           1510            1573         1631         1670

 429           868            1306           1521            1574         1632         1671

 435           1034           1326           1526            1577         1633         1735

 436           1100-1         1327           1527            1586         1656         1740

 574           1100-3         1395           1540            1602         1657
           Case 1:13-cr-10200-GAO Document 1749 Filed 11/20/18 Page 2 of 4




           In addition, the following documents and docket entries shall have redacted copies of the

sealed documents proposed by the parties (see dkt. nos. 1737 and 1739) added to the public

docket: 1

    987            1008           1012           1019           1041          1075           1100-2

    988            1009           1013           1024           1049          1083           1100-4

    1006           1010           1014           1026           1052          1522           1509-B 2

    1007           1011           1015           1028           1058          1665

           The following document and docket entry shall have a redacted copy of the sealed

document added to the public docket:

1133

           The Court reserves on the question of juror questionnaires and will resolve the issue in

conjunction with the defendant’s contested Motion for Partial Unsealing of Non-Seated

Prospective Jurors’ Questionnaires (dkt. no. 1738).

           The parties’ Joint Motion to Seal Attachments to Joint Motion to Unseal Specified

Transcripts and Pleadings (dkt. no. 1739) is moot with respect to the attached proposed redactions

that will be added to the public docket pursuant to this Order and is otherwise granted. The

government’s assented-to Motion to Amend the Parties’ Joint Motion to Unseal Specified

Transcripts and Pleadings (dkt. no. 1747) is granted for the reasons articulated by the government

in the motion.




1
  The parties’ proposed redactions (dkt. no. 1739) were filed in hard-copy and are too voluminous
for the Clerk’s Office to scan. The parties shall therefore submit to the Clerk’s Office a digital
copy of the proposed redactions on a CD, DVD, or USB drive.
2
  Excepted from the parties’ list is Docket Entry 1106-1, which shall remain under seal.
                                                   2
        Case 1:13-cr-10200-GAO Document 1749 Filed 11/20/18 Page 3 of 4



        The parties have also filed a Stipulation to Supplement the Record Pursuant to Rule

10(e)(2)(A) (dkt. no. 1744). It was filed by the parties as a motion, but it appears to be intended as

a stipulation. See Fed. R. App. P. 10(e)(2)(A). Therefore, the Clerk shall rename the docket entry

to correspond to the title of the submission prepared by the parties. However, the Court takes note

that a number of documents identified by the parties and resubmitted as exhibits to the stipulation

are already recorded on the district court docket. (See, e.g., Stipulation of the Parties to Supplement

the Record Ex. B (available at dkt. nos. 295, 295-1 through 295-3, and dkt. nos. 295-4 through

295-8 (bound volume in Clerk’s Office Records Room)); Ex. D (available at dkt. no. 1740); 3 Ex.

I (available at dkt. no. 1555); 4 Ex. J (available at dkt. no. 1616); Ex. K (available at dkt. no. 1697);

Ex. M (available at dkt. no. 1719).) Additionally, the parties represent that Exhibit H is the

government’s Motion to Strike Certain Mitigating Factors located at Docket Entry 1432, but

Docket Entry 1432 is the government’s Second Motion to Strike or Modify Certain Mitigating

Factors with an exhibit attached. (The government’s first motion is located at Docket Entry 1377.)

The parties also represent that Exhibit L consists of Ex Parte Attachments to Government’s Motion

to Disclose located at Docket Entry 1716, but the Court notes there are some variations between

Exhibit L and the filing of the same name located at Docket Entry 1716.

        The Court also notes that Exhibit G appears to be a copy of a (proposed) memorandum and

a declaration by Neil Vidmar, which the Court has stricken from the record numerous times. (See,

e.g., Order dated Sept. 2, 2014 (dkt. no. 527); Op. & Order dated Jan. 2, 2015 at 11–12 (dkt. no.

887); Op. & Order dated Feb. 6, 2015 at 2 n.3 (dkt. no. 1021); see also Status Conf. Tr. dated Sept.

18, 2014 at 4 (dkt. no. 580)). Because they are not part of the record at Docket Entry 517, they



3
  This was resubmitted by the parties in connection with their filings in July 2018. (See Joint Mot.
to Unseal Specified Transcripts & Pleadings 1 n.1 (dkt. no. 1737).)
4
  Docket Entry 1555 also contains two exhibits that were not attached to Exhibit I of the stipulation.
                                                   3
         Case 1:13-cr-10200-GAO Document 1749 Filed 11/20/18 Page 4 of 4



could not have been “omitted from . . . the record by error or accident” as Rule 10(e)(2)(A)

requires. The Court therefore declines to add Exhibit G to the record of matters properly before

district court.

        As part of their stipulation, the parties filed on the public record certain exhibits to the

defendant’s motion to suppress which are under seal and were not introduced at trial. Defense

counsel electronically filed the material as Exhibit B to the stipulation on October 21, 2018 (dkt.

no. 1744-1). Counsel simultaneously filed a motion to seal other exhibits to the parties’ stipulation

(dkt. no. 1745). Two days later, after the press had reported on the materials, see, e.g., Boston

Marathon Bomber’s Handwritten Hospital Notes Released, Associated Press, Oct. 22, 2018,

https://www.apnews.com/8c6e49b9cd924e75a3e8f488286991e7, the parties moved to seal the

“Exhibit B” submission, representing that counsel inadvertently filed the sealed material on the

public docket (dkt. no. 1746). Such errors should be avoided in the future. The joint motions to

seal (dkt. nos. 1745 and 1746) are granted.

        The technical process of executing this Order by the Clerk will proceed as expeditiously as

practicable.

        It is SO ORDERED.

                                                      /s/ George A. O’Toole, Jr.
                                                      United States District Judge




                                                 4
